J-S28034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 BENJAMIN BLAKE MOORE                      :
                                           :
                    Appellant              :        No. 1644 MDA 2021

    Appeal from the Judgment of Sentence Entered November 18, 2021
               In the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-CR-0003124-2020


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                    FILED: SEPTEMBER 12, 2022

      Appellant, Benjamin Blake Moore, appeals from the judgment of

sentence entered in the York County Court of Common Pleas, following

revocation of his parole. We affirm.

      In its opinion, the trial court set forth the relevant facts and procedural

history of this case as follows:

         [Appellant] was charged with one count of DUI: Controlled
         Substance Schedule 1 — 1st Offense under 75 [Pa.C.S.A.] §
         3802(d)(1)(i); one count of Driving Under the Influence of
         Alcohol or Controlled Substance under 75 [Pa.C.S.A.] §
         3802(d)(2); one count of Possession of Drug Paraphernalia
         under 35 P.S. 780-113(a)(32); one count of False Reports
         under 75 [Pa.C.S.A.] § 3748; one count of DUI: Controlled
         Substance Schedule 2 or 3 — 1st [offense] under 75
         [Pa.C.S.A.] § 3802(d)(1)(ii); and one count of Driving Under
         the Influence of a Controlled Substance — Schedule I, II, or
         III — 1st offense under 75 [Pa.C.S.A.] § 3802(d)(1)(iii).

         [Appellant] was before this [c]ourt for a bench warrant,
         which was issued for his failure to appear at his nonjury trial,
J-S28034-22


       scheduled for March 30, 2021. [Appellant’s] case was
       originally listed as a jury trial; however, the Commonwealth
       nol prossed the paraphernalia charge, therefore, the case
       was rescheduled as a nonjury trial. [Appellant’s] attorney
       indicated that [Appellant] would “prefer to do the jail
       sentence rather than the R[estrictive] P[robation] sentence.
       So we don’t need to wait to get a drug and alcohol
       evaluation to do the plea and sentencing. [Appellant]
       does understand that he will need to get the drug and
       alcohol either way...” [(N.T. Plea Hearing, 3/31/21, at 2)
       (emphasis added)].

       This [c]ourt further asked for clarification from [Appellant]
       in regards to his request for a straight prison sentence. This
       [c]ourt inquired about [Appellant’s] intentions of receiving
       any treatment. Defense counsel indicated that [Appellant]
       was currently in a treatment center for a methadone
       program in Hanover, Pennsylvania. When this [c]ourt
       expressed concerns about whether the program worked for
       [Appellant], [Appellant] indicated the incident in question
       happened when he first started the program.

       [Appellant] further indicated, that he has made progress in
       the treatment program, as he sees his counselor weekly,
       and had gone back to school after being accepted to York
       Technical Institute. [Appellant] elected to enter into a plea
       to the sole count of Driving Under the Influence of Alcohol
       or Controlled Substance under 75 [Pa.C.S.A.] § 3802(d)(2).
       The ADA recommended a sentence of seventy-two (72)
       hours to six (6) months in York County Prison, the
       mandatory fine of $1,000, the costs of prosecution, and
       compliance with all standard DUI conditions. All other
       remaining counts were to be dismissed.          This [c]ourt
       accepted [Appellant’s] plea and sentenced [Appellant] to
       the agreed-upon sentence…

       On September 10, 2021, a petition to schedule a [parole]
       violation hearing was filed. The [parole] violation hearing
       was scheduled for November 18, 2021.           [Appellant’s]
       violations were failure to complete a DUI education class
       and failure to obtain a drug and alcohol evaluation.
       However, [Appellant] did complete a drug and alcohol
       evaluation on November 16, 2021, after the filing of the
       violation petition.   The recommendation was intensive

                                   -2-
J-S28034-22


         outpatient treatment.

         This [c]ourt determined [Appellant] to be in violation for
         failing to complete the drug and alcohol evaluation due to
         counsel stating on the record that [Appellant] wanted a jail
         sentence rather than a restrictive probation sentence and
         that [Appellant] did not need to wait to be sentenced but
         understood he would need to have the evaluation
         completed. This [c]ourt accepted the defense counsel’s
         Koger3 argument as to the DUI education class and
         therefore, did not find [Appellant] in violation of that
         condition. [Appellant] was sentenced to the unserved
         balance of one hundred and seventy-six (176) days, with
         release forthwith, and he was directed to follow through with
         his drug and alcohol treatment, and complete DUI education
         classes.

            3  Commonwealth         v.    Koger,   255   A.3d   1285
            (Pa.Super. 2021).

         On December 17, 2021, [Appellant] filed a notice of appeal
         to the Superior Court, and an application for In Forma
         Pauperis (herein “IFP”) status. On December 17, 2021, this
         [c]ourt issued a concise statement order. On December 22,
         2021, this [c]ourt granted [Appellant’s] IFP motion.
         [Appellant] filed a Statement of Errors Complained of on
         Appeal on January 7, 2022.

(Trial Court Opinion, filed 1/19/22, at 1-6) (most internal citations and

footnotes omitted).

      Appellant raises one issue for our review:

         The trial court abused its discretion in violating [Appellant’s]
         parole for failing to complete a drug and alcohol evaluation
         where the court never ordered completion of the evaluation
         as a condition of parole.

(Appellant’s Brief at 4).

      Appellant argues that the court was only permitted to revoke his parole

if Appellant violated a “specific condition” of his parole or committed a new

                                         -3-
J-S28034-22


crime. Appellant asserts that there is no allegation that he committed a new

crime in this case. Appellant contends the disputed parole violation was for

failing to complete a drug and alcohol evaluation. Appellant emphasizes that

the court did not specify that completion of a drug and alcohol evaluation was

a condition of his parole.       Appellant acknowledges that prior to the court

accepting his plea, defense counsel stated at the plea hearing that Appellant

understood he would need to complete a drug and alcohol evaluation.

Nevertheless, Appellant stresses that the court did not impose a drug and

alcohol evaluation as a specific parole condition after accepting Appellant’s

plea and sentencing him. Rather, Appellant maintains the sentence imposed

was 72 hours to 6 months’ imprisonment, a fine of $1,000.00, costs of

prosecution, and to comply with the “standard conditions related to a DUI

offense.”

       Appellant highlights that the sentencing order contains boxes for specific

conditions of parole, including “D/A Eval” and “Highway Safety,” but that

neither box is checked on the sentencing order.1 Appellant posits that “[t]he

only tenable reading of this record is that the court did not impose an

evaluation as a specific condition of [Appellant’s] parole.” (Appellant’s Brief



____________________________________________


1  The sentencing order contains a section titled: “Court Ordered
Conditions/Recommendations” and lists eight boxes with specific
requirements. While no box is checked, there is an additional line under the
boxes marked “Other,” next to which the court wrote: “Standard DUI
Cond[itions].” (Sentencing Order, 11/18/21, at 1).

                                           -4-
J-S28034-22


at 16). Appellant concludes the court erred by revoking his parole under these

circumstances, and this Court must grant relief. We disagree.

      “The       Commonwealth      must     prove      [a   parole]   violation    by   a

preponderance of evidence and, once it does so, the decision to revoke parole

is a matter for the court’s discretion.” Commonwealth v. Kalichak, 943

A.2d 285, 290-91 (Pa.Super. 2008). As it relates to probation, our Supreme

Court has stated: “A court may find a defendant in violation of probation only

if the defendant has violated one of the ‘specific conditions’ of probation

included    in   the   probation   order    or   has    committed     a   new     crime.”

Commonwealth v. Foster, 654 Pa. 266, 282, 214 A.3d 1240, 1250 (2019).

      In support of Appellant’s complaints on appeal, he relies heavily on this

Court’s recent decision in Koger, supra.            In that case, the appellant pled

guilty to possession of child pornography and criminal use of a communication

facility on August 21, 2018.        The court sentenced him to 8-23 months’

imprisonment for the child pornography conviction, he was awarded credit for

time served, and immediately paroled.                  For the criminal use of a

communication facility conviction, the court sentenced the appellant to three

years’ probation. At sentencing, the court stated:

           As special conditions of this sentence, Appellant shall have
           no contact with any victims or persons displayed in the
           images. Appellant shall submit to a drug and alcohol
           evaluation and complete any recommended treatment;
           perform 100 hours of community service and complete
           sexual offender counseling.

Koger, supra at 1287 (quoting Order of Sentence, 8/21/18). On December

                                           -5-
J-S28034-22


21, 2018, the court revoked the appellant’s probation and parole after he

stipulated to committing technical violations.     On September 16, 2019, a

second petition was filed alleging the appellant violated his parole and

probation for engaging in assaultive, threatening or harassing behavior, failing

to permit a probation officer to visit his residence, failing to submit to

warrantless searches, and other violations of criminal laws or ordinances.

      At the revocation hearing, the appellant’s parole officer testified about

the facts giving rise to the alleged violations. At the conclusion of the hearing,

the court found the appellant in technical violation and revoked the appellant’s

parole and probation. Subsequently, the court resentenced the appellant to

serve the balance of his minimum sentence for the child pornography

conviction and imposed a term of 1-3 years’ imprisonment for the criminal use

of a communication facility conviction. The appellant appealed.

      Initially, this Court remanded for a supplemental opinion concerning

whether the court had imposed or advised the appellant of the terms and

conditions of his probation and parole at the time of the initial August 21, 2018

sentencing. The court responded stating that it did not advise the appellant

of the general conditions of his probation or parole at the time of sentencing;

instead, pursuant to local procedures, the probation and parole conditions

were explained to the appellant after sentencing by an adult probation officer.

      The appellant challenged the sufficiency of the evidence to support his

violations in the absence of evidence as to the actual terms and conditions of


                                      -6-
J-S28034-22


the appellant’s parole and probation, and he claimed his revocation sentences

were illegal. In evaluating the appellant’s claims, this Court relied on language

from our Supreme Court’s decision in Foster, supra, in which the Court said

that a trial court is required to “attach reasonable conditions authorized by

[42 Pa.C.S.A. § 9763] (relating to conditions of probation) as it deems

necessary to ensure or assist the defendant in leading a law-abiding life”; the

failure to do so is a violation of the court’s statutory mandate. Koger, supra

at 1290 (citing Foster, supra at 272 n.5, 214 A.3d at 1244 n.5, 1248-50).

      Relying on Foster, the Koger Court held that the trial court erred in

failing to specifically advise the appellant of the conditions of his probation

and parole at the time of his initial sentencing. “Because the trial court did

not impose, at the time of the August 21, 2018 sentencing, any specific

probation or parole conditions, the court could not have found he violated one

of the specific conditions of probation or parole included in the probation

order.” Koger, supra at 1291 (internal quotation marks omitted). The Court

continued: “In short, a sentencing court may not delegate its statutorily

proscribed duties to probation and parole offices and is required to

communicate any conditions of probation or parole as a prerequisite to

violating any such condition.” Id. Thus, this Court reversed the revocation

of probation and parole and vacated the new judgment of sentence.

      Instantly, the trial court distinguished Koger from the facts of this




                                      -7-
J-S28034-22


case,2 reasoning:

          In the case at hand, … [Appellant] elected to enter a guilty
          plea. We find this case distinguishable from Koger because
          [Appellant’s] attorney acknowledged on the record “…So we
          don’t need to wait to get a drug and alcohol evaluation to
          do the plea and sentencing.             [Appellant] does
          understand that he will need to get the drug and
          alcohol either way.” [(N.T. Plea Hearing at 3) (emphasis
          added).]

          This [c]ourt argues that under Koger, a defendant cannot
          be surprised by any of the conditions that may be imposed
          on him/her. Therefore, because [Appellant’s] trial counsel,
          stated on the record that [Appellant] understood he needed
          to complete a drug and alcohol evaluation he was well aware
          that he needed to comply with that specific term under his
          [parole] conditions.

(Trial Court Opinion at 10-11) (some internal citations omitted).

       We agree with the trial court’s analysis. Unlike Koger, where there was

no evidence on the record of the probation conditions at the time of

sentencing, the transcript from the plea hearing in this case makes clear

Appellant knew (via his counsel’s one-the-record representation) he was

required to undergo a drug and alcohol evaluation as a parole condition. The

court further stated at sentencing and in the sentencing order that Appellant




____________________________________________


2 The Pennsylvania Supreme Court granted allowance of appeal in Koger to
decide whether this Court erred in expanding the holding in Foster and the
statutory requirements related to probation conditions, to parole cases. See
Commonwealth v. Koger, 270 WAL 2021 (Pa. Apr. 5, 2022).

                                           -8-
J-S28034-22


would be subject to “standard DUI conditions.”3      Notably, when the court

inquired at the parole revocation hearing why Appellant did not obtain the

drug and alcohol evaluation in the eight months after sentencing, Appellant

did not claim a lack of notice; rather, Appellant simply responded that he “just

didn’t get it done soon enough.” (Id. at 2).

       Under these circumstances, Appellant’s reliance on Koger is misplaced.

See, e.g., Commonwealth v. Adams, No. 1261 EDA 2021 (Pa.Super. Apr.

11, 2022) (unpublished memorandum)4 (affirming revocation sentence and

distinguishing Koger where trial court advised appellant at time of sentencing

of his obligation to report as part of his probation conditions, even though

sentencing order did not specify that condition). See also Commonwealth

v. Crabb, No. 829 MDA 2021 (Pa.Super. July 27, 2022) (unpublished

memorandum) (explaining Koger did not mandate that every conceivable

condition or aspect of probation or parole must be specified by trial court).

Accordingly, we affirm Appellant’s revocation sentence.

       Judgment of sentence affirmed.




____________________________________________


3Appellant acknowledged that he received the specific requirement to undergo
a drug and alcohol evaluation, via e-mail after sentencing. (N.T. Revocation
Hearing, 11/18/21, at 3-4).

4 See Pa.R.A.P. 126(b) (stating this Court may cite to and rely on for
persuasive value unpublished decisions of this Court filed after May 1, 2019).

                                           -9-
J-S28034-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/12/2022




                          - 10 -